
	

113 S2300 IS: Jacob Sexton Military Suicide Prevention Act of 2014
U.S. Senate
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2300
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2014
			Mr. Donnelly (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require the Secretary of Defense to conduct periodic
			 mental health assessments for members of
			 the Armed Forces and to submit reports with respect
			 to mental health, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Jacob Sexton Military Suicide Prevention Act of 2014.2.Annual mental health assessments for members of the Armed Forces(a)Mental health assessments(1)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1074m the
			 following new section:1074n.Annual mental health assessments for members of the armed forces(a)Mental health assessmentsSubject to subsection (d), not less frequently than once each calendar year, the Secretary of
			 Defense shall provide a person-to-person mental health assessment for—(1)each member of the armed forces on active duty; and(2)each
			 member
			 of the Ready Reserve of an armed force.(b)PurposeThe purpose of a mental health assessment provided pursuant to this section shall be to identify
			 mental health conditions among members of the armed forces in order to
			 determine which such members are in need of additional care, treatment, or
			 other services for such
			 health conditions.(c)ElementsThe mental health assessments provided pursuant to this section shall—(1)be conducted in accordance with the requirements of  subsection (c)(1) of section 1074m of this
			 title with respect to a mental health assessment provided pursuant to such
			 section; and(2)include a review of the health records of the member that are related to each previous health
			 assessment or other relevant activities of the member while serving in the
			 armed forces, as determined by the Secretary.(d)Sufficiency of other mental health assessments(1)The Secretary is not required to provide a mental health assessment pursuant to this section to an
			 individual in a calendar year in which the individual has received a  
			 mental health assessment pursuant to section 1074m of this title.(2)The Secretary may treat periodic health assessments and other person-to-person assessments that are
			 provided to members of the armed forces, including
			 examinations under
			 section 1074f of this title, as meeting the requirements for mental health
			 assessments required under this section if the Secretary determines that
			 such assessments and person-to-person assessments meet the requirements
			 for mental health assessments established by this section.(e)Reports(1)Not less frequently than once each year, the Secretary of Defense shall submit to the Committee on
			 Armed Services of the Senate and the Committee on Armed Services of the
			 House of Representatives
			 a report on the annual mental health assessments of members of the armed
			 forces conducted pursuant to this section.(2)Each report required by paragraph (1) shall include, with respect to assessments conducted pursuant
			 to this section during the one-year period preceding the date of the
			 submittal of such
			 report, the following:(A)The number of members who received an assessment.(B)A description of the tools and processes used to provide such assessments, including—(i)whether such tools and processes are evidenced-based; and(ii)the process by which such tools and processes have been approved for use in providing mental
			 health assessments.(C)A description of the mental health conditions detected through such assessments.(D)The number of members referred for care and services based on mental health conditions detected
			 through such
			 assessments.(E)Such recommendations for improving the monitoring and reporting of the number of members who
			 receive care and
			 services based on such referrals as the Secretary considers appropriate.(F)Such recommendations for improving the tools and processes used to conduct such assessments,
			 including tools that may address the underreporting of mental
			 health conditions, as the Secretary considers appropriate.(3)No personally identifiable information may be included in any report under paragraph (1).(f)Privacy mattersAny medical or other personal information obtained under this
			 section shall be protected from disclosure or misuse in accordance with
			 the laws on privacy
			 applicable to such information.(g)RegulationsThe Secretary of Defense shall, in consultation with the other administering Secretaries, prescribe
			 regulations for the administration of this section..(2)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by inserting after
			 the item relating to section 1074m the following new item:1074n. Annual mental health assessments for members of the armed forces..(3)ImplementationNot later than 180 days after the date of the issuance of the regulations prescribed under
			 section 1074n(g) of title 10, United States Code, as added by paragraph
			 (1) of this subsection, the Secretary of Defense shall implement such
			 regulations.(b)Conforming amendmentSection 1074m(e)(1) of such title is amended by inserting and section 1074n of this title after pursuant to this section.3.Interagency working group on the provision of mental health services to members of the National
			 Guard and the Reserves(a)EstablishmentNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense
			 shall, in
			 consultation with the Secretaries of the military departments, the
			 Assistant Secretary of Defense for Reserve Affairs, the Assistant
			 Secretary of Defense for Health Affairs, the Chief of the National Guard
			 Bureau, and the Secretary
			 of Health and Human Services, convene an interagency working group
			 to review and recommend collaborative approaches to improving the
			 provision of mental health services to members of the National Guard and
			 the Reserves.(b)DutiesThe duties of the interagency working group convened pursuant to subsection (a) are as follows:(1)To review existing programs that can be used to improve the provision of accessible, timely, and
			 high-quality
			 mental health services to members of the National Guard and the Reserves.(2)To recommend new interagency programs and partnerships to improve the provision of such mental
			 health services to such members.(3)To recommend best practices for partnerships among the
			 Armed Forces, the National Guard, the Department of Health and Human
			 Services, States, and
			 private and academic entities	to improve the provision of mental health
			 care to members of the National Guard and the Reserves.(c)ConsultationIn carrying out the duties under subsection  (b), the interagency working group may consult with
			 representatives of academia, industry, and such other relevant
			 agencies,
			 organizations, and institutions as the interagency working group considers
			 appropriate.(d)Report(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the appropriate committees of Congress a report that includes
			 the findings and recommendations of the interagency
			 working group.(2)Appropriate committees of CongressIn this subsection, the term appropriate committees of Congress means—(A)the congressional defense committees, as that term is defined in section 101(a)(16) of title 10,
			 United States Code;(B)the Committee on Health, Education, Labor, and Pensions of the Senate; and(C)the Committee on Energy and Commerce of the House of Representatives.(e)Privacy matters(1)In generalAny medical or other personal information obtained pursuant to any provision of this
			 section shall be protected from disclosure or misuse in accordance with
			 the
			 laws on privacy
			 applicable to such information.(2)Exclusion of personally identifiable information from reportsNo personally identifiable information may be included in any report required by subsection (d).4.Report on improvements in the identification and treatment of mental health conditions and
			 traumatic brain injury among members of the Armed
			 Forces(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the Committee on Armed Services of the Senate and the Committee
			 on Armed Services of the House of Representatives a report
			 setting forth an evaluation of specific tools, processes, and best
			 practices to improve the
			 identification of and treatment by the Armed Forces of mental health
			 conditions and traumatic brain injury among
			 members of the Armed Forces.(b)ElementsThe report under subsection (a) shall include the following:(1)An evaluation of existing peer-to-peer identification and intervention programs in each of the
			 Armed Forces.(2)An evaluation of the Star Behavioral Health Providers program and similar programs that provide
			 training and certification to health care providers that treat mental
			 health conditions and traumatic brain injury in members of
			 the Armed Forces.(3)An evaluation of programs and services provided by the Armed Forces that provide
			 training and certification to providers of cognitive rehabilitation and
			 other rehabilitation for traumatic brain injury to members of the Armed
			 Forces.(4)An evaluation of programs and services provided by the Armed Forces that target members of the
			 Armed Forces
			 and family members affected by
			 suicides among members of the Armed Forces.(5)An evaluation of tools and processes used by the Armed Forces to identify traumatic brain injury in
			 members of the Armed Forces and to distinguish
			 mental health conditions likely caused by traumatic brain injury from
			 mental health conditions caused by other factors.(6)An evaluation of the unified effort of the Armed Forces to promote mental health and prevent
			 suicide through the integration of clinical and non-clinical programs of
			 the Armed Forces.(7)Recommendations with respect to improving, consolidating,
			 expanding, and standardizing the programs, services, tools, processes, and
			 efforts described in
			 paragraphs (1) through (6).(8)A description of existing efforts to reduce the time from development and testing of new mental
			 health and traumatic brain injury tools and treatments for members of the
			 Armed Forces  to widespread
			 dissemination of such tools and treatments among the Armed Forces.(9)Recommendations as to the feasibility and advisability of establishing preliminary mental health
			 assessments and pre-discharge mental health
			 assessments for members of the Armed Forces, including the utility of
			 using tools and processes in such mental health assessments that conform
			 to those used in other mental health assessments provided to members of
			 the Armed Forces.(10)Recommendations on tracking changes in the mental health assessment of a member of the Armed Forces
			 relating to traumatic brain injury,
			 post-traumatic stress disorder, depression, anxiety, and other conditions.(11)A description of the methodology used by the Secretary in preparing the report required by this
			 section, including a description of the input provided by the entity and
			 individuals consulted pursuant to subsection (c).(c)ConsultationThe Secretary of Defense shall carry out this section in
			 consultation with the following:(1)An advisory council composed of—(A)behavioral health officers  of the Public Health Service; and(B)mental health and other health providers who serve members of the regular and reserve components of
			 each Armed Force.(2)The Assistant Secretary of Defense for Health Affairs.(3)The Assistant Secretary of Defense for Reserve Affairs.(4)The Secretaries of the military departments.(5)The Chief of the National Guard Bureau.(6)The Secretary of Veterans Affairs.(7)The Secretary of Health and Human Services.(8)The Director of the Centers for Disease Control and Prevention.(9)The Administrator of the Substance Abuse and Mental Health Services Administration.(10)The Director of the National Institutes of Health.(11)The President of the Institute of Medicine.(d)Privacy matters(1)In generalAny medical or other personal information obtained pursuant to any provision of this
			 section shall be protected from disclosure or misuse in accordance with
			 the
			 laws on privacy
			 applicable to such information.(2)Exclusion of personally identifiable information from reportsNo personally identifiable information may be included in any report required by subsection (a).(e)DefinitionsIn this section:(1)Preliminary mental health assessmentThe term preliminary mental health assessment means a mental health assessment conducted with respect to an individual before the
			 individual enlists in the Armed Forces or is commissioned as an officer in
			 the Armed Forces.(2)Pre-discharge mental health assessmentThe term pre-discharge mental health assessment means a mental health assessment conducted with respect to an individual during
			 the 90-day period preceding the date of discharge or release of the
			 individual from the Armed Forces.
